Exhibit 10.48

CUSIP Number: 29273SAC1

Execution Copy

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

Dated as of May 31, 2006

among

ENERGY TRANSFER PARTNERS, L.P.,

as the Borrower,

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent,

and

The Other Lenders Party Hereto,

CREDIT SUISSE SECURITIES (USA) LLC

and

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arrangers

and

Co-Documentation and Syndication Agents

$250,000,000 Revolving Credit Facility

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

  

Defined Terms

   1

1.02

  

Incorporation by Reference from the Other Credit Agreement; Interpretive
Provisions

   5

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

   6

2.01

  

Loans

   6

2.02

  

[Intentionally Omitted]

   6

2.03

  

Requests for New Loans

   6

2.04

  

Continuations and Conversions of Existing Loans

   7

2.05

  

Use of Proceeds

   8

2.06

  

Repayments and Prepayments of Loans

   8

2.07

  

[Intentionally Omitted]

   9

2.08

  

[Intentionally Omitted]

   9

2.09

  

[Intentionally Omitted]

   9

2.10

  

[Intentionally Omitted]

   9

2.11

  

[Intentionally Omitted]

   9

2.12

  

Interest Rates and Fees

   9

2.13

  

Evidence of Debt

   10

2.14

  

Payments Generally; Administrative Agent’s Clawback

   10

2.15

  

Sharing of Payments by Lenders

   10

2.16

  

Reductions in Commitment

   11

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

   11

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   11

4.01

  

Conditions of Initial Credit Extension

   11

4.02

  

Conditions to all Credit Extensions

   12

ARTICLE V. REPRESENTATIONS AND WARRANTIES

   12

ARTICLE VI. AFFIRMATIVE COVENANTS

   13

ARTICLE VII. NEGATIVE COVENANTS

   13

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

   13

8.01

  

Events of Default

   13

8.02

  

Remedies Upon Event of Default

   13

8.03

  

Application of Funds

   14

ARTICLE IX. ADMINISTRATIVE AGENT

   14

ARTICLE X. MISCELLANEOUS

   15

10.01

  

Amendments, Etc.

   15

10.02

  

Notices; Effectiveness; Electronic Communication

   16

10.03

  

No Waiver; Cumulative Remedies

   16

10.04

  

Expenses; Indemnity; Damage Waiver

   16

10.05

  

Payments Set Aside

   16

10.06

  

Successors and Assigns

   16

 

i



--------------------------------------------------------------------------------

10.07

  

Treatment of Certain Information; Confidentiality

   19

10.08

  

Right of Setoff

   19

10.09

  

Interest Rate Limitation

   19

10.10

  

Counterparts; Integration; Effectiveness

   19

10.11

  

Survival of Representations and Warranties

   19

10.12

  

Severability

   19

10.13

  

Replacement of Lenders

   19

10.14

  

Governing Law; Jurisdiction; Etc.

   19

10.15

  

Waiver of Jury Trial

   20

10.16

  

USA PATRIOT Act Notice

   20

10.17

  

Time of the Essence

   21

SIGNATURES

   S-1

 

ii



--------------------------------------------------------------------------------

Execution Copy

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 31, 2006, among
ENERGY TRANSFER PARTNERS, L.P., a Delaware limited partnership (the “Borrower”),
CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent, each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and CREDIT SUISSE SECURITIES (USA) LLC and BANC OF AMERICA SECURITIES
LLC, as Joint Lead Arrangers and Co-Documentation and Syndication Agents.

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below and capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Other Credit
Agreement (as defined herein) and, subject to the provisions of Section 1.02,
such terms are incorporated herein by reference as if fully set forth herein:

“Administrative Agent” means Credit Suisse, Cayman Islands Branch, in its
capacity as administrative agent for the Lenders hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $250,000,000, subject to optional
reductions pursuant to Section 2.16.

“Agreement” means this Credit Agreement, as amended or supplemented from time to
time in accordance with the terms hereof.

“Applicable Percentage” means with respect to any Lender, the percentage of the
Aggregate Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Base Rate Loan” means a Loan or portion of a Loan that bears interest based on
the Base Rate.

“Borrower” means Energy Transfer Partners, L.P., a Delaware limited partnership.

“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Closing Date” means the first date all the conditions precedent in Section 4.01
and Section 4.02 are satisfied or waived in accordance with Section 10.01.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01, in an aggregate principal amount at any one
time outstanding not to exceed the Commitment amount set forth opposite such
Lender’s name on Schedule 1 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Maturity Date, (b) the date of termination of the Aggregate
Commitments pursuant to Section 2.06 or 2.16, and (c) the date of termination of
the Commitment of each Lender to make Loans pursuant to Section 8.02.

“Credit Extension” means a Borrowing.

 

2



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Eurodollar Rate.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans at such time.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Guarantors” means any Subsidiary of the Borrower that now or hereafter executes
and delivers a Guaranty to the administrative agent under the Other Credit
Agreement pursuant to Section 6.11 of the Other Credit Agreement or that would
have been required to deliver a Guaranty pursuant to such provision but for the
fact that the Other Credit Agreement no longer remains in effect.

“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C to the Other Credit Agreement, including
any supplements to an existing Guaranty in substantially the form that is a part
of such Exhibit C.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

3



--------------------------------------------------------------------------------

“Indemnitees” has the meaning given to such term in Section 10.04(b).

“Lender” has the meaning given to such term in the introductory paragraph
hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Loan” means a Loan made pursuant to Section 2.01; and “Loans” means all loans
made by the Lenders to the Borrower pursuant to this Agreement.

“Loan Documents” means this Agreement, each Note, each Guaranty and all other
agreements, certificates, documents, instruments and writings at any time
delivered in connection herewith or therewith (exclusive of term sheets and
commitment letters).

“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.04, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.04, which, if in writing, shall be
substantially in the form of Exhibit B.

“Majority Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitment of each Lender to
make Loans have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Facility Usage.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, operations, properties or prospects of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (ii) the ability of the Borrower
to perform its obligations under this Agreement and the Notes or the ability of
the Restricted Subsidiaries, taken as a whole, to perform their respective
obligations under the Guaranty, or (iii) the validity or enforceability of this
Agreement, the Guaranty or the Notes.

“Maturity Date” means December 1, 2006.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Restricted Person, arising under any Loan Document
or otherwise with respect to any Loan, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Restricted Person or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

“Other Credit Agreement” means that certain Credit Agreement dated as of
December 12, 2005, among Borrower, Wachovia Bank, National Association, as
Administrative Agent, LC

 

4



--------------------------------------------------------------------------------

Issuer and Swingline Lender, Bank of America, N.A. and Citibank, N.A., as
co-syndication agents, BNP Paribas and The Royal Bank of Scotland plc, as
co-documentation agents, Credit Suisse, Cayman Islands Branch, Deutsche Bank AG,
New York Branch, and UBS Securities LLC, as senior managing agents, Fortis
Capital Corp., SunTrust Bank, and Wells Fargo, N.A., as managing agents,
Wachovia Capital Markets, LLC, as sole lead arranger and sole book manager, and
a syndicate of lenders party thereto, as amended or supplemented from time to
time in accordance with the terms thereof.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning given to such term in Section 10.06(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Credit Suisse as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective as of the
opening of business on the date such change is announced as being effective. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually available.

“Register” has the meaning given to such term in Section 10.06(c).

“Request for Credit Extension” means with respect to a Borrowing, Conversion or
Continuation of Loans, a Loan Notice.

1.02 Incorporation by Reference from the Other Credit Agreement; Interpretive
Provisions. Provisions herein that incorporate by reference terms and provisions
of the Other Credit Agreement adopt such terms and/or provisions as if fully set
forth herein and such incorporation by reference shall govern and remain in
effect until the Commitments have been terminated and the Obligations
indefeasibly paid in full, regardless of whether or not the Other Credit
Agreement remains in effect and shall survive termination of the commitments
under the Other Credit Agreement and the repayment, satisfaction or discharge of
the obligations thereunder; provided however that when used herein the term
“Eurodollar Rate” shall be modified with the effect that the rate quotations for
interest rates applicable to dollar deposits in the London interbank market
shall be selected by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars. The provisions set forth in the Other
Credit Agreement corresponding to Sections 1.02 through 1.05 and 2.14, Article
III, Article IX, and Sections 10.02 through 10.05 and 10.07 through 10.13 are
incorporated herein by reference as if fully set forth herein and shall be
interpreted, construed and applied in accordance with the following: (i) any
capitalized terms contained therein that are defined in Section 1.01 hereof
shall have the meaning assigned hereby; (ii) references to the term “Revolving
Credit Loan” shall be deemed to be references to the term “Loan” as defined
herein; (iii) references to the following defined terms, and the operative
provisions relating thereto, shall be deemed to have been omitted: “Cash
Collateralize,” “Fee Letter,” “Issuer Documents,” “LC Collateral,” “LC Credit
Extension,” “LC Issuer,” “LC Obligations,” “Letter of Credit,” “Letter of Credit
Application,”

 

5



--------------------------------------------------------------------------------

“LIBOR Reference Rate,” “Matured LC Obligations,” “Swingline Commitment,”
“Swingline Lender” and “Swingline Loan”; and (iv) references to Schedule 1 and
Schedule 10.02 shall be deemed to be references to Schedule 1 and Schedule 10.02
annexed to this Agreement. References in the Other Credit Agreement to Wachovia
Bank, National Association shall be deemed to refer herein to Credit Suisse,
Cayman Islands Branch. No amendment or modification of the Other Credit
Agreement or waiver in respect of the provisions thereof shall be effective with
respect to the terms hereof (including any term incorporated by reference
herein) unless such amendment, modification or waiver is separately consented to
by Majority Lenders or all Lenders as required under Section 10.01.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans. Subject to the terms and conditions hereof, each Lender agrees to
make Loans (“Loans”) to the Borrower upon the Borrower’s request from time to
time during the Commitment Period, provided that (a) subject to Sections 3.03,
3.04 and 3.06, all Lenders are requested to make Loans of the same Type in
accordance with their respective Applicable Percentages and as part of the same
Borrowing, and (b) after giving effect to such Loans, the Facility Usage does
not exceed the Aggregate Commitments, and the Loans of any Lender do not exceed
such Lender’s Commitment. The aggregate amount of all Loans that are Base Rate
Loans in any Borrowing must be equal to $5,000,000 or any higher integral
multiple of $1,000,000. The aggregate amount of all Eurodollar Loans in any
Borrowing must be equal to $5,000,000 or any higher integral multiple of
$1,000,000. The Borrower may have no more than twelve (12) Borrowings of
Eurodollar Loans outstanding at any time. Subject to the terms and conditions of
this Agreement, the Borrower may borrow, repay, and reborrow under this
Section 2.01.

2.02 [Intentionally Omitted]

2.03 Requests for New Loans. The Borrower must give to the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing of Loans to be funded by Lenders. Each such notice
constitutes a “Loan Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of Base Rate Loans
and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of Eurodollar Loans, the date on which
such Eurodollar Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period; and

(b) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Base Rate Loans are to be made, or (ii) the third Business
Day preceding the day on which any such Eurodollar Loans are to be made.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation,

 

6



--------------------------------------------------------------------------------

warranty, acknowledgment and agreement by the Borrower as to the matters which
are required to be set out in such written confirmation. Upon receipt of any
such Loan Notice, the Administrative Agent shall give each Lender prompt notice
of the terms thereof. If all conditions precedent to such new Loans have been
met, each Lender will on the date requested promptly remit to the Administrative
Agent at the Administrative Agent’s Office the amount of such Lender’s Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions precedent to such Loans have been neither met
nor waived as provided herein, the Administrative Agent shall promptly make such
Loans available to the Borrower.

2.04 Continuations and Conversions of Existing Loans. The Borrower may make the
following elections with respect to Loans already outstanding: to Convert, in
whole or in part, Base Rate Loans to Eurodollar Loans, to Convert, in whole or
in part, Eurodollar Loans to Base Rate Loans on the last day of the Interest
Period applicable thereto, and to Continue, in whole or in part, Eurodollar
Loans beyond the expiration of such Interest Period by designating a new
Interest Period to take effect at the time of such expiration. In making such
elections, the Borrower may combine existing Loans made pursuant to separate
Borrowings into one new Borrowing or divide existing Loans made pursuant to one
Borrowing into separate new Borrowings, provided, that (i) the Borrower may have
no more than twelve (12) Borrowings of Eurodollar Loans outstanding at any time,
(ii) the aggregate amount of all Base Rate Loans in any Borrowing must be equal
to $1,000,000 or any higher integral multiple of $500,000, and (iii) the
aggregate amount of all Eurodollar Loans in any Borrowing must be equal to
$5,000,000 or any higher integral multiple of $1,000,000. To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be Continued
or Converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and

(c) be received by the Administrative Agent not later than 11:00 a.m. on (i) the
day on which any such Conversion to Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan

 

7



--------------------------------------------------------------------------------

Notice shall be irrevocable and binding on the Borrower. During the continuance
of any Default, the Borrower may not make any election to Convert existing Loans
into Eurodollar Loans or Continue existing Loans as Eurodollar Loans beyond the
expiration of their respective and corresponding Interest Period then in effect.
If (due to the existence of a Default or for any other reason) the Borrower
fails to timely and properly give any Loan Notice with respect to a Borrowing of
existing Eurodollar Loans at least three days prior to the end of the Interest
Period applicable thereto, such Eurodollar Loans, to the extent not prepaid at
the end of such Interest Period, shall automatically be Converted into Base Rate
Loans at the end of such Interest Period. No new funds shall be repaid by the
Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate,
Interest Period or Type applicable to already outstanding Loans.

2.05 Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) for
working capital purposes, (b) purchases of common Equity Interests of the
Borrower, (c) acquisitions of assets or Equity Interests otherwise permitted
under the terms of this Agreement, and (d) for general business purposes. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board
of Governors of the Federal Reserve System, including Regulations T, U and X.
The Borrower represents and warrants that the Borrower is not engaged
principally, or as one of the Borrower’s important activities, in the business
of extending credit to others for the purpose of purchasing or carrying such
margin stock.

2.06 Repayments and Prepayments of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Maturity Date. Prior thereto,
the Borrower may, upon three Business Days’ notice to the Administrative Agent
(which notice shall be irrevocable, and the Administrative Agent will promptly
give notice to the other Lenders), from time to time and without premium or
penalty (other than Eurodollar Loan breakage costs, if any, pursuant to
Section 3.05) prepay the Loans, in whole or in part, so long as the aggregate
amounts of all partial prepayments of principal on the Loans equals $5,000,000
or any higher integral multiple of $1,000,000. The Borrower shall pay to the
Administrative Agent for the account of the applicable Lenders, on the date of
each prepayment of principal or commitment termination or reduction pursuant to
this Section or Section 2.16, interest then accrued and unpaid on the principal
so prepaid and commitment fees then accrued and unpaid on the amount of the
Commitments so terminated or reduced. Any principal, interest or commitment fees
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.

In the event that the Borrower or any of its Subsidiaries receives proceeds of
senior notes or senior subordinated notes issued pursuant to Section 7.01(c) of
the Other Credit Agreement (or proceeds of other similar Indebtedness issued in
the capital markets), the Borrower shall, substantially simultaneously with (and
in any event not later than the third Business Day next following) the receipt
of such proceeds, cause the Aggregate Commitments to be permanently reduced, in
an amount equal to the cash proceeds of such debt issuance (net of all taxes and

 

8



--------------------------------------------------------------------------------

reasonable and customary fees, commissions, costs and other expenses incurred by
the issuer thereof in connection therewith); provided that, for the avoidance of
doubt, the amount of the Aggregate Commitments shall not be reduced below zero.

In the event of a termination in whole of the Commitments, the Borrower shall,
on the date of such termination, repay or prepay all its outstanding Loans. If
as a result of any partial reduction of the Commitments the Facility Usage would
exceed the Aggregate Commitments after giving effect thereto, the Borrower
shall, on the date of such reduction, repay or prepay Loans in an amount
sufficient to eliminate such excess.

Unless previously terminated in accordance with the terms hereof, the
Commitments shall automatically terminate on the Maturity Date.

Each reduction in the Aggregate Commitments made pursuant to this Section or
Section 2.16 shall be made ratably among the Lenders in accordance with their
respective Applicable Percentages.

2.07 [Intentionally Omitted]

2.08 [Intentionally Omitted]

2.09 [Intentionally Omitted]

2.10 [Intentionally Omitted]

2.11 [Intentionally Omitted]

2.12 Interest Rates and Fees.

(a) Interest Rates. Interest accrued on each Loan shall be due and payable in
arrears on each Interest Payment Date. Unless the Default Rate shall apply,
(i) each Base Rate Loan shall bear interest on each day outstanding at the Base
Rate plus the Applicable Rate for Base Rate Loans in effect on such day, and
(ii) each Eurodollar Loan shall bear interest on each day during the related
Interest Period at the related Eurodollar Rate plus the Applicable Rate for
Eurodollar Loans in effect on such day. During a Default Rate Period, all Loans
shall bear interest on each day outstanding at the applicable Default Rate. The
interest rate shall change whenever the applicable Base Rate, the Eurodollar
Rate or the Applicable Rate for Eurodollar Loans changes. In no event shall the
interest rate on any Loan exceed the Maximum Rate.

(b) Commitment Fees. In consideration of each Lender’s commitment to make Loans,
the Borrower will pay to the Administrative Agent for the account of each Lender
a commitment fee determined on a daily basis equal to the Applicable Rate for
commitment fees in effect on such day times such Lender’s Applicable Percentage
of the unused portion of the Aggregate Commitments on each day during the
Commitment Period, determined for each such day by deducting from the amount of
the Aggregate Commitments at the end of such day the Facility Usage. This
commitment fee shall be due and payable in arrears on the last day of each
Fiscal Quarter and at the end of the Commitment Period.

 

9



--------------------------------------------------------------------------------

(c) [Intentionally Omitted]

(d) Calculations and Determinations. All calculations of interest chargeable
with respect to the Eurodollar Rate and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last) and a year
of 360 days. All calculations under the Loan Documents of interest chargeable
with respect to the Base Rate shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,
as appropriate.

(e) Past Due Obligations. The Borrower hereby promises to each Lender to pay
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) which the Borrower has in this
Agreement promised to pay to such Lender and which are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.

2.13 Evidence of Debt.

(a) Credit Extensions. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) [Intentionally Omitted]

2.14 Payments Generally; Administrative Agent’s Clawback.

[See Section 1.02]

2.15 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the

 

10



--------------------------------------------------------------------------------

benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(b) the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.

2.16 Reductions in Commitment. The Borrower shall have the right from time to
time to permanently reduce the Aggregate Commitments, provided that (i) notice
of such reduction is given not less than two Business Days prior to such
reduction, (ii) the resulting Aggregate Commitments are not less than the
Facility Usage, and (iii) each partial reduction shall be in an amount at least
equal to $5,000,000 and in multiples of $1,000,000 in excess thereof.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

[See Section 1.02]

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each Lender to
make its initial Credit Extension hereunder is subject to the Administrative
Agent having received counterparts of this Agreement executed by the Borrower
and each Lender, sufficient in number for distribution to the Administrative
Agent, each Lender and the Borrower, together with all other items relating
thereto of the type set forth in Section 4.01(a) of the Other Credit Agreement,
each dated the Closing Date, provided that (i) in the case of certificates of
governmental officials, such items may be dated a recent date (which may be up
to 30 days prior to the Closing Date) before the Closing Date, (ii) the
Compliance Certificate delivered in connection with closing under the Other
Credit Agreement shall be sufficient to satisfy the requirements hereof, and
(iii) delivery of the evidence of insurance delivered in connection with closing
under the Other Credit Agreement shall be sufficient to satisfy the requirements
hereof. The Borrower

 

11



--------------------------------------------------------------------------------

shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

4.02 Conditions to all Credit Extensions. No Lender has any obligation to make
any Loan (including its first) unless the following conditions precedent have
been satisfied:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing, provided, however, for purposes of this Section 4.02,
(i) to the extent that such representations and warranties specifically refer to
an earlier date, they shall be true and correct as of such earlier date,
(ii) the representations and warranties contained in Section 5.06(a) of the
Other Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 6.02 of the Other Credit Agreement, and
(iii) the representation and warranty contained in Section 5.06(b) of the Other
Credit Agreement shall not need to be true and correct on any date that the
Rating maintained by at least two of the Rating Agencies is BBB-/Baa3/BBB- or
better; and

(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The representations and warranties of the Borrower set forth in the Other Credit
Agreement (including in Article V thereof) are incorporated herein by reference
as if fully set forth herein. To confirm each Lender’s understanding concerning
Restricted Persons and Restricted Persons’ businesses, properties and
obligations and to induce each Lender to enter into this Agreement and to extend
credit hereunder, the Borrower represents and warrants to each Lender that the
representations and warranties of the Borrower set forth in the Other Credit
Agreement (including in Article V thereof) are true and correct in all material
respects, provided, however, (i) to the extent that such representations and
warranties refer to the Closing Date under the Other Credit Agreement, they
shall be true and correct as of the Closing Date hereunder, (ii) to the extent
that any such representation or warranty specifically refers to a date earlier
than the Closing Date under the Other Credit Agreement, it shall be true and
correct as of such earlier date, and (iii) the representations and warranties
contained in Section 5.06(a) of the Other Credit Agreement shall be deemed to
refer to both the Initial Financial Statements and the most recent financial
statements furnished pursuant to Section 6.02 of the Other Credit Agreement.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

The provisions of Article VI of the Other Credit Agreement are incorporated
herein by reference as if fully set forth herein To conform with the terms and
conditions under which each Lender is willing to have credit outstanding to the
Borrower, and to induce each Lender to enter into this Agreement and extend
credit hereunder, the Borrower covenants and agrees that, unless Majority
Lenders or all Lenders as required under Section 10.01 have previously agreed
otherwise, it shall be in compliance with all of the terms and conditions
contained in Article VI of the Other Credit Agreement. Within ten Business Days
after the Closing Date, Borrower shall deliver to the Administrative Agent a
Guaranty executed by each Guarantor, sufficient in number for distribution to
the Administrative Agent, each Lender and the Borrower, together with
appropriate corporate authorizations, organizational documentation, officers
certificates, good standing certificates and legal opinions of the type
described in Section 4.01. Subsidiaries of the Borrower shall become Guarantors
of the Obligations to the same extent that such Subsidiaries are required to
deliver Guarantees to the administrative agent pursuant to Section 6.11 of the
Other Credit Agreement or would have been so required if the Other Credit
Agreement were in effect, regardless of whether or not the Other Credit
Agreement in fact remains in effect.

ARTICLE VII.

NEGATIVE COVENANTS

The provisions of Article VII of the Other Credit Agreement are incorporated
herein by reference as if fully set forth herein To conform with the terms and
conditions under which each Lender is willing to have credit outstanding to the
Borrower, and to induce each Lender to enter into this Agreement and extend
credit hereunder, the Borrower covenants and agrees that, unless Majority
Lenders or all Lenders as required under Section 10.01 have previously agreed
otherwise, it shall be in compliance with all of the terms and conditions
contained in Article VII of the Other Credit Agreement.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Failure to deliver Guarantees in accordance with the
terms of Article VI and each of the events set forth in Section 8.01 of the
Other Credit Agreement constitutes an Event of Default under this Agreement
(each an “Event of Default”) and the provisions of such Section 8.01 are
incorporated herein by reference as if fully set forth herein.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;

 

13



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) [Intentionally Omitted]

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an Event of Default described in
subsections (j)(i), (j)(ii) or (j)(iii) of Section 8.01 of the Other Credit
Agreement, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

[See Section 1.02]

 

14



--------------------------------------------------------------------------------

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Restricted Person therefrom, shall be effective unless in writing
signed by the Majority Lenders and the Borrower or the applicable Restricted
Person, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document, or change the manner of computation of any financial ratio (including
any change in any applicable defined term) used in determining the Applicable
Leverage Level that would result in a reduction of any interest rate on any Loan
or any fee payable hereunder without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Majority
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or letter of credit fees at the
Default Rate;

(e) change Section 2.15 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) change any provision of this Section or the definition of “Majority Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) except as provided in Section 9.10, release all or substantially all of the
Guarantors from the Guaranty without the written consent of each Lender;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.

 

15



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

[See Section 1.02]

10.03 No Waiver; Cumulative Remedies.

[See Section 1.02]

10.04 Expenses; Indemnity; Damage Waiver.

[See Section 1.02]

10.05 Payments Set Aside.

[See Section 1.02]

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that:

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than

 

16



--------------------------------------------------------------------------------

$5,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned;

(iii) any assignment of a Commitment must be approved by the Administrative
Agent unless the Person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by each of the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender

 

17



--------------------------------------------------------------------------------

wishing to consult with other Lenders in connection therewith may request and
receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.15 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of

 

18



--------------------------------------------------------------------------------

a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.07 Treatment of Certain Information; Confidentiality.

[See Section 1.02]

10.08 Right of Setoff.

[See Section 1.02]

10.09 Interest Rate Limitation.

[See Section 1.02]

10.10 Counterparts; Integration; Effectiveness.

[See Section 1.02]

10.11 Survival of Representations and Warranties.

[See Section 1.02]

10.12 Severability.

[See Section 1.02]

10.13 Replacement of Lenders.

[See Section 1.02]

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN

 

19



--------------------------------------------------------------------------------

SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify

 

20



--------------------------------------------------------------------------------

and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Act.

10.17 Time of the Essence. Time is of the essence of the Loan Documents.

10.18 No Recourse. The parties hereto hereby acknowledge and agree that neither
the General Partner nor any director, officer, employee, limited partner or
shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ENERGY TRANSFER PARTNERS, L.P. By: Energy Transfer Partners GP, L.P., its
general partner By: Energy Transfer Partners, L.L.C., its general partner By:  
     Name: H. Michael Krimbill   Title:   President

Signature Page to Credit Agreement –

Energy Transfer Partners, L.P.

 

S-1



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent and a Lender By:  
     Name:   Title:

Signature Page to Credit Agreement –

Energy Transfer Partners, L.P.

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:        Name:   Title:

Signature Page to Credit Agreement –

Energy Transfer Partners, L.P.

 

S-3



--------------------------------------------------------------------------------

Schedule 1

COMMITMENTS

 

Lender

   Commitment

Bank of America, N.A.

   $ 125,000,000

Credit Suisse, Cayman Islands Branch

   $ 125,000,000

TOTAL:

   $ 250,000,000

 

Schedule 1-1



--------------------------------------------------------------------------------

Schedule 10.02

Notices

If to the Borrower:

Energy Transfer Partners, L.P.

8801 South Yale Avenue, Suite 310

Tulsa, Oklahoma 74137

Attention: Chief Financial Officer

Telephone: (918) 492-7272

Facsimile: (918) 493-7290

If to the Administrative Agent:

Credit Suisse

Eleven Madison Avenue

New York, New York 10010

Attention: Thomas Lynch, Agency Group Manager

Telephone: (212) 325-9205

Facsimile: (212) 325-8304

 

Schedule 10.02-1